Mr. Justice Fisher
delivered the opinion of the court.
This is an appeal from a decree of the vice-chancery court, holden at Monticello, sustaining a demurrer to the complainants’ bill.
The bill alleges in substance, that the complainants are heirs at law and distributees of the personal estate of Duncan Mc-Laurin, who died intestate, at his residence in the county of Simpson, in the spring of 1848. That Daniel McLaurin, one of the defendants, qualified as administrator on the estate of the intestate; that the said Duncan McLaurin was possessed, in the year 1847, of a large estate, consisting of about two thousand acres of land, seventy slaves, farming implements, stock, &c.; that the defendants, Daniel and John McLaurin, set up a title to this property, alleging that they purchased it from their father, Duncan McLaurin, on the 11th of October, 1847, for the sum of $49,200, payable in twelve equal and annual instal-ments. That the complainants are not informed who were present at the conclusion of the alleged trade, nor do they know that the same was in fact made, except from the acts and conduct of the pretended purchasers; that if such purchase were in fact made, it is void: first, because the said Duncan Mc-Laurin was, at the time, mentally incapable of giving a binding consent to a contract, the bill setting forth minutely the causes which operated to impair his mind and to render him incapable of contracting; and, secondly, whatever consent was given, was obtained by the fraud and artifice of the purchasers. This being in substance the case made by the bill, we have no *306hesitation in declaring, that the court below erred in sustaining the demurrer, for without consent of both parties there could be no contract, and without capacity to comprehend fully the value of the property, nature, and terms of the proposed contract, there could be no consent. A transaction under such circumstances, though having the legal form of a contract, would be voidable at the option of parties interested in the property.
This is briefly the case as made by the bill; and, while we are -of opinion that the chancellor cannot decree a distribution of the property, as specially prayed by the bill, he can under the prayer for general relief, declare the title of the defendants null .and void, and order it to be cancelled, so that the property can be regularly administered and distributed through the action of the probate court of Simpson county. After the sale shall have been declared void, the administrator will be accountable for the hires of the slaves, just as he would have been if no sale had been made by the intestate. The bill can be maintained for an account of the rents of the land, against the parties who have -cultivated the same.
Decree reversed, demurrer overruled, and cause remanded.